DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on October 30, 2020 was received. Claim 1 was amended. Claims 8-9 and 19-20 were canceled. No claims were added. Claims 6, 13-14 and 22-38 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued December 31, 2019. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 10-12, 15-18, 21 and 39-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
-3 Torr” is not fully support by the instant specification. While the specification provided support the low pressure as 375 Torr (paragraph 0064), it does not provide support for the full range of from 375 Torr to 10-3 Torr. There is no mention of 10-3 Torr in the specification. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-12, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Kondo (US20100178432), in alternative, further in view of Kishimoto (US20100282168).
Regarding claim 1, Kondo teaches a method of forming a pattern film on a substrate using low temperature plasma treatment (abstract, paragraph 0016), wherein the pattern film is metal, such as silver Ag, copper Cu and aluminum Al etc. (see paragraphs 0062-0080) (a method for forming a patterned metal film on a substrate). Kondo teaches to form a thin film in the form of a predetermined geometric pattern employing a solution (ink composition) containing an inorganic compound containing a metal ion (metal cations) on a substrate, wherein the solvent includes organic solvents, water and a mixed solvent thereof (at least one solvent or a solvent mixture) (paragraphs 0016, 0081-0087) (applying an ink composition on a surface of the 
Regarding claim 2, Kondo teaches the substrate is glass, organic resins or metal (inorganic) (paragraphs 0110-0114).
Regarding claim 3, Kondo teaches the substrate is polyethylene terephthalate, polyimide, polyethylene naphthalate (paragraph 0112).  
Regarding claim 4, Kondo teaches the discharge gas for the plasma is nitrogen or rare gas (inert gas) (paragraph 0122) (inert gas plasma).

Regarding claim 7, Kondo teaches the plasma has a radio frequency of 100-150Mhz (paragraph 0126) (the first set of exposure parameters includes at least radio frequency). 
Regarding claim 11, Kondo teaches the plasma exposure time as 10 seconds (the exposure time is between 1 second and 5 minutes) (paragraphs 0174, 0178, 0183). 
Regarding claim 12, Kondo teaches the ink composition is performed by spraying and inkjet printing (paragraph 0087).
Regarding claim 17, Kondo teaches a coating is formed on the substrate before the ink composition is applied to form the pattern thin film (paragraph 0115) and a plasma treatment is performed on the surface of the substrate before the ink composition is applied to form the pattern thin film (paragraph 0139), thus, Kondo teaches to treat the surface of the substrate to create the pre-treated substrate. 
Regarding claim 21, Kondo teaches the metal cation source are metal salt includes sulfate (reads on M(SO4)n), nitrate (reads on M(NO3)n) or silver chloride, copper chloride or nickel chloride (read on MCln) (paragraphs 0084-0085).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) , in alternative, in view of Kishimoto (US20100282168) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Antonelli (US5312529).
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) in alternative, in view of Kishimoto (US20100282168) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Kim (US20130106942).
Regarding claim 15, Kondo teaches all limitations of this claim, except to apply a mask to the substrate. However, Kim teaches a method of forming patterns on a substrate using inkjet printing (paragraph 0009). Kim and Kondo are analogous because they both teaches to form conductive circuit wiring pattern on a substrate using . 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) in alternative, in view of Kishimoto (US20100282168), as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Shanker (US20140166616).
Regarding claim 16, Kondo teaches all limitations of this claim, except repeating the exposure of the substrate to the plasma for predefined number of cycles, wherein at . 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432), in alternative, in view of Kishimoto (US20100282168) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Sharma (US20070184208). 
Regarding claims 18, Kondo teaches all limitation of this claim, except the pretreatment steps. However, Sharma teaches a method for depositing metal onto substrate surfaces using plasma (abstract) and disclose the substrate is cleaned and plasma surface treated to altering the surface wettability before the coating and subsequent plasma process (paragraphs 0028-0032). The plasma surface treatment process reads on the limitation of a second low energy plasma according to a second set of exposure parameters, as any temperature plasma reads on the low temperature plasma and all plasma process has a set of exposure parameters (see for example paragraphs 0043-0048). Sharma teaches plasma treatment is performed in a plasma reaction chamber (abstract), thus, the plasma surface treatment is performed in a plasma reaction chamber (exposing the substrate in a plasma chamber to a second low-energy plasma according to a second set of exposure parameters). Sharma and Kondo are analogues because they both teaches to depositing metal film onto substrate using plasma (Sherma’s abstract; paragraphs 0016 of Kondo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean and plasma treat the surface of the substrate before the ink composition application as suggested by Sharma in the method of forming a thin patterned metal film on a substrate as disclosed by Kondo because Sharma teaches . 

Claims 39-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432), in alternative, in view of Kishimoto (US20100282168), as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation).
Regarding claim 39, Kondo further teaches the ink composition includes silver nitrate (AgNO3) as the source of the metal cations (paragraph 0085) and the solvent includes water (paragraph 0086). Therefore, Kondo teaches all limitations of this claim, except the concentration of the silver nitrate (metal cation). However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teaches to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the metallic compounds, such as metal salts (metal cation, silver nitrate) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 40wt%) in the precursor containing film (the ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other words, the claimed range of 40wt% of the metal salt lies inside ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re 
Regarding claim 40, Kondo further teaches the ink composition includes a metal cation (metal salt) (paragraph 0085) and the solvent includes water (paragraph 0086). Therefore, Kondo teaches all limitation of this claim, except the HAuCl4 as the metal cation source and the concentration of HAuCl4. However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teaches to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the metallic salt, such as copper nitrate (one of Kondo’s metallic cation source, see paragraph 0085) and chloroauric acid tetrahydrate (HAuCl4) are functionally equivalent 4) for copper nitrate as the metallic cation source in the ink composition in method of forming a patterned metal film as disclosed by Kondo. Hori teaches the metallic compounds, such as metal salts (metal cation, HAuCl4) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 10 wt%) in the precursor containing film (ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other words, the claimed range of 10wt% of metal salt (HAuCl4) lies inside ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Furthermore, there is no evidence of criticality or unexpected result from using the claimed 10wt% of the metallic salt. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to includes the HAuCl4 in the amount of 5 to 80 percent by mass (includes 10 wt% as claimed) as suggested by Hori in the method of forming a patterned metal film on a substrate as disclosed by Kondo because Hori teaches such concentration of metallic compounds in the ink composition provides resulting conductive film with low specific resistance (paragraph 0061). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use HAuCl4 in 
Regarding claim 41, Kondo teaches the solvent includes ethanol, water and mixtures thereof (paragraph 0086).  In other words, Kondo teaches that each of water and ethanol may be present in a solvent in a broad range of concentrations (e.g. water is 0 to 100 wt%, ethanol is 0 to 100 wt%), and that a solvent mixture may be a combination of water and ethanol.  Kondo further teaches the solvent preferably has a water content of at least 50% by weight (paragraph 0086).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.  The broad ranges of concentrations of Kondo include or overlap with the recited ratio of 90:10 wt%.  Furthermore, the preferred embodiment of Kondo (water content of at least 50% by weight) also includes or overlaps the recited ratio.  In addition, there is no evidence of criticality or unexpected results from selecting a solvent with the recited ratio.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the water to ethanol ratio of 90:10wt% for the solvent mixture, since this would amount to merely an obvious selection of a particular ratio within the broad range of ratios shown by Kondo.
Regarding claim 42, Kondo further teaches the ink composition includes copper nitrate Cu(NO3)2 as the source of the metal cations (paragraph 0085) and the solvent 3)2) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 5wt%) in the precursor containing film (ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other words, the claimed range of 5wt% of metal salt Cu(NO3)2 overlaps with the ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Furthermore, there is no evidence of criticality or unexpected result from using the claimed 5wt% of the metallic salt. It would have been obvious to one of ordinary skill in the art before the effective filing date 3)2 in the concentration of 5wt% in the ink composition, since this would amount to merely an obvious selection of a particular concentration within the broad range of concentration shown by Hori.
Regarding claim 44, Kondo further teaches the ink composition includes silver nitrate (AgNO3) as the source of the metal cations (paragraph 0085) and the solvent includes water (paragraph 0086). Therefore, Kondo teaches all limitations of this claim, except the concentration of the silver nitrate (metal cation). However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teach to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the content of the metallic compounds, such as metal salts (metal cation), in the precursor containing film (ink composition formed on the surface of the substrate) controls the specific resistance of the resulting conductive film (paragraph 0061). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (see MPEP 2144.05 II A).  Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (see MPEP 2144.05 I).  There is no evidence that adjusting a silver nitrate concentration to 3 wt% as recited produces critical or unexpected results.  Therefore, it would have been within the skill of the ordinary artisan to adjust the concentration of the metallic salt, silver nitrate, to 3 wt% in the ink composition in the process of forming a patterned metal film as disclosed by Kondo to yield a desired specific resistance in the resulting conductive film.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432), in alternative, in view of Kishimoto (US20100282168), and further in view of Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation) as applied to claims 1-5, 7, 11-12, 17, 21, 39-42 and 44 above, and further in view of Poquette (US20110117338).
Regarding claim 43, Kondo further teaches the solvent includes organic solvent, water and mixtures thereof (paragraph 0086).  In other words, Kondo teaches that each of water and an organic solvent may be present in a solvent in a broad range of concentrations (e.g. water is 0 to 100 wt%, organic solvent is 0 to 100 wt%), and that a solvent mixture may be a combination of water and an organic solvent.  Kondo further teaches the solvent preferably has a water content of at least 50% by weight (paragraph 0086).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by 
Therefore, Kondo in view of Hori teaches all limitations of this claim except the organic solvent is DMSO. However, Poquette teaches a method of forming metal plating on a substrate (abstract). Poquette and Kondo are analogous because they both teaches to coat the substrate with metal by contacting the surface with a metallic cation solution (see Poquette’s abstract and paragraph 0022; Kondo’s paragraph 0016). Poquette teaches organic solvent, dimethyl sulfoxide (DMSO) and ethanol, methanol or isopropanol (Kondo’s organic solvents, paragraph 0086) are functionally equivalent solvents to solvate the salt used as metal source, such as copper ion salt copper nitrates (paragraph 0022). Therefore, it would have been obvious to one of ordinary skill in the art to substitute DMSO for ethanol, methanol or isopropanol as organic solvent in the method of forming a patterned metal film as disclosed by Kondo in view of Hori. 
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432), in alternative, in view of Kishimoto (US20100282168), and further in view of Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation) as applied to claims 1-5, 7, 11-12, 17, 21, 39-42 and 44 above, and further in view of Weber (US5997622). 
Regarding claim 45, Kondo further teaches the solvent includes organic solvent, 2-propanol (isopropanol), water and mixtures thereof (paragraph 0086).  In other words, Kondo teaches that each of water, 2-propanol (isopropanol) and an organic solvent may be present in a solvent in a broad range of concentrations (e.g. water is 0 to 100 wt%, 2-propanol is 0 to 100wt% organic solvent is 0 to 100 wt%), and that a solvent mixture may be a combination of water, 2-propanol and an organic solvent.  Kondo further teaches the solvent preferably has a water content of at least 50% by weight (paragraph 0086).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.  The broad ranges of concentrations of Kondo include or overlap with the recited ratio of 80:15:5 wt% of water to 2-propanol to organic solvent.  Furthermore, the preferred embodiment of Kondo (water content of at least 50% by weight) also includes or overlaps the recited ratio.  In addition, there is no evidence of criticality or unexpected results from selecting a solvent with the recited ratio.  Therefore, it would have been obvious to one with ordinary skill in the art before the 
Therefore, Kondo in view of Hori teaches all limitation of this claim except the addition of organic solvent is DMSO. However, Weber teaches a method of forming inkjet printing (abstract). Weber and Kondo are analogous as they both teaches to inkjet print a water solution comprising metal ions on a substrate (column 2 lines 20-25, 31-56, column 9 lines 34-47 of Weber; paragraphs 0016 and 0086-0087 of Kondo). Weber teaches carrier of the inkjet ink composition is water with a so-solvent of alcohol, such as isopropyl alcohol (column 9 lines 34-43). Weber teaches when the carrier is water, a humectant is added to prevent the ink from drying out or crusting in the orifices of the printhead, wherein the humectant is dimethyl sulfoxide (DMSO) (column 9 lines 49-64). Therefore, it would have been within the skill of the ordinary artisan to adjust the amount of DMSO in the method of forming a patterned metal film to yield the desired level of prevention towards drying out or crusting in the orifices of the printhead. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an amount of DMSO in the solvent of the ink composition for inkjet printing as suggested by Weber in the method of forming a conductive film as disclosed by Kondo because Weber teaches including DMSO in the inkjet ink comprising water as .

Claim 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) in alternative, in view of Kishimoto (US20100282168), as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of in view of Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation) and Magdassi (US20120204950)
Regarding claim 46, Kondo further teaches the ink composition includes silver nitrate (AgNO3) as the source of the metal cations (paragraph 0085) and the solvent includes water (paragraph 0086). Therefore, Kondo teaches all limitation of this claim, except the concentration of the silver nitrate (metal cation) and the CNT. However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teaches to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the metallic compounds, such as metal salts (metal cation, silver nitrate) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 25wt%) in the precursor containing film (ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other words, the claimed range of 25wt% of the metal salt lies inside ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a 
Kondo in view of Hori does not explicitly disclose the CNT in the solution. However, Magdassi teaches a method of forming a conductive transparent film on a substrate (abstract, paragraphs 0025). Magdassi and Kondo are analogues because they both teach to form a conductive film on a surface of the substrate, wherein the conductive film is applied by inkjet printing a solution of precursor of a metal, such as silver, on the substrate and applied metal precursor solution is post treated using plasma to render the precursor conductive (paragraphs 0037, 0039-0041, 0050-0051, 0053 of Magdassi; paragraphs 0016, 0081-0087 of Kondo). Madgassi teaches the 
Regarding claim 47, Kondo teaches the solvent includes ethanol, water and mixture thereof (paragraph 0086), thus, Kondo teaches each of ethanol and water are in the concentration of 0 to 100 wt% in the solvent mixture (includes ethanol and water at a ratio of 95:5 wt%). Thus, Kondo teaches concentration of the solvent that is overlapping with the claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Kondo teaches a preferred range of water content of at least 50% by weight (paragraph 0086). However, . 

Response to Arguments
Applicant's arguments filed on June 26, 2020 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
The specification provides support for pressure in the range of 375Torr to 10-3 Torr. 
Kondo does not teach the application of low-pressure in a vacuum chamber.
Kondo cannot be construed as enabling 

In response to Applicant’s arguments, please consider the following comments: 
Examiner disagree that the specification provided support for pressure in the range from 375 Torr to 10-3 Torr. While the specification provided support of low pressure is 375 Torr (paragraph 0064), there is no support for anything below 375 Torr or at 10-3 Torr. The written disclosure required the claim(s) contains subject matter to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. It appears the -3 Torr, as they are do not show that is how the Applicant defines the low pressure (in range from 375 Torr to 10-3 Torr) in the original disclosure.
As discussed above, Kondo teaches the pressure as 20 to 110Kpa (paragraphs 0118 and 0120), which includes pressure below atmospheric pressure (101.325Kpa) and overlapping the claimed range (375 Torr is 50Kpa). Examiner disagrees that Kondo teaches against using a vacuum system in favor of an atmospheric plasma system as Kondo clearly teaches the pressure can be below atmospheric. Applicant argues Kondo teaches away from using vacuum system in favor of an atmospheric plasma system contrasting a continuous highly productive production method suitable for mass production with that of a vacuum system (see paragraph 0111). However, Kondo’s paragraph 0111 says “The reason why a resin film is suitably utilized for a continuous and highly productive production method is that the resin film is suitable for mass production, which is not a batch one such as a vacuum system including sputtering since a pattern film can be formed on a resin film which is transferred between or near the electrodes of an atmospheric pressure plasma apparatus of the present invention”; such disclosure does not include the low pressure/near pressure 20 to 110Kpa system is not desirable and cannot be used in continuous production, in fact Kondo clearly 
As discussed above, Kondo teaches the pressure as 20 to 110Kpa (paragraphs 0118 and 0120), which includes pressure below atmospheric pressure (101.325Kpa) and overlapping the claimed range. Thus, Kondo teaches the low-pressure plasma according to the claimed invention’s definition. Thus, Kondo teaches the low-pressure . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717